UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-15991 AIRTRAN HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 58-2189551 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9955 AirTran Boulevard, Orlando, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (407)318-5600 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o N/A ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer in Rule12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer¨Non-accelerated filer¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Number of shares of Common Stock outstanding as of the close of business on October 20, 2010: 135,483,620 par value $0.001 AIRTRAN HOLDINGS, INC. Form10-Q For the Quarter Ended September 30, 2010 TABLE OF CONTENTS PAGE PART I.FINANCIAL INFORMATION Item1. Financial Statements (unaudited) Condensed Consolidated Statements of Operations – Three and nine months ended September 30, 2010 and 2009 1 Condensed Consolidated Balance Sheets – September 30, 2010 and December 31, 2009 2 Condensed Consolidated Statements of Cash Flows – Nine months ended September 30, 2010 and 2009 4 Condensed Consolidated Statement of Stockholders’ Equity – Nine months ended September 30, 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item3. Quantitative and Qualitative Disclosures About Market Risk 42 Item4. Controls and Procedures 45 PARTII.OTHER INFORMATION Item1. Legal Proceedings 46 Item1A. Risk Factors 47 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item3. Defaults Upon Senior Securities 48 Item5. Other Information 48 Item6. Exhibits 48 Signatures Exhibit Listing Ex – 31.1 (Exhibit 31.1 CEO Certification) Ex – 31.2 (Exhibit 31.2 CFO Certification) Ex – 32.1 (Exhibit 32.1 CEO and CFO Certifications) AirTran Holdings, Inc. Condensed Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three months ended September30, Nine months ended September30, Operating Revenues: Passenger $ Other Total operating revenues Operating Expenses: Aircraft fuel Salaries, wages and benefits Aircraft rent Maintenance, materials and repairs Distribution Landing fees and other rents Aircraft insurance and security services Marketing and advertising Depreciation and amortization (Gain) loss on asset dispositions — ) — ) Other operating Total operating expenses Operating Income Other (Income) Expense: Interest income ) Interest expense Capitalized interest ) Net (gains) losses on derivative financial instruments ) ) (Gain) loss on extinguishment of debt — 18 — ) Other (income) expense, net Income Before Income Taxes Income tax expense Net Income $ Earnings per Common Share Basic $ Diluted $ Weighted-average Shares Outstanding Basic Diluted See accompanying Notes to Condensed Consolidated Financial Statements. 1 AirTran Holdings, Inc. Condensed Consolidated Balance Sheets (In thousands) September 30, 2010 December 31, 2009 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments — Restricted cash Deposits held by counterparties to derivative financial instruments — Accounts receivable, net Spare parts, materials and supplies, net Prepaid and stored fuel Derivative financial instruments Prepaid expenses and other current assets Deferred income taxes Total current assets Property and Equipment: Flight equipment Less: Accumulated depreciation and amortization ) ) Purchase deposits for flight equipment Other property and equipment Less: Accumulated depreciation and amortization ) ) Total property and equipment Other Assets: Trademarks and trade names Debt issuance costs Prepaid aircraft rent Derivative financial instruments Other assets Total Assets $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 2 AirTran Holdings, Inc. Condensed Consolidated Balance Sheets (Continued) (In thousands) September 30,2010 December 31, 2009 (Unaudited) LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued and other liabilities Air traffic liability Derivative financial instruments Current maturities of capital lease obligations Borrowing under revolving line of credit — Current maturities of long-term debt Total current liabilities Long-term capital lease obligations 14,806 Long-term debt Other liabilities Deferred income taxes Derivative financial instruments Commitments and Contingencies Stockholders' Equity: Preferred stock — — Common stock Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 AirTran Holdings, Inc. Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended September 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cashprovided by operating activities: Depreciation and amortization Amortization of deferred gains from sales/leaseback of aircraft ) ) Amortization of debt discount Provision for uncollectible accounts Deferred income taxes (Gain) loss on asset dispositions ) Gain on debt extinguishment — ) Other Changes in certain assets and liabilities: Restricted cash ) Derivative financial instruments ) Accounts receivable ) ) Spare parts, materials and supplies ) ) Prepaid and stored fuel ) ) Deposits held by counterparties to derivative financial instruments ) Prepaid aircraft rent Other assets ) ) Accounts payable, accrued and other liabilities ) ) Air traffic liability Net cash provided by operating activities Investing activities: Sale of available-for-sale securities Purchases of property and equipment ) ) Return (payment) of aircraft purchase deposits, net ) Other — Net cash used for investing activities ) ) Financing activities: Issuance of long-term debt Payments on long-term debt and capital lease obligations ) ) Borrowings under revolving line of credit facility — Repayment of borrowings under revolving line of credit facility ) ) Proceeds from issuance of stock for exercise of options and under employee stock purchase plan Other ) ) Net cash provided by (used for) financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Activities: Non-cash investing activities: Acquisition under capital leases $ $ — See accompanying Notes to Condensed Consolidated Financial Statements. 4 AirTran Holdings, Inc. Condensed Consolidated Statement of Stockholders’ Equity (In thousands) (Unaudited) Common Stock Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Loss Total Stockholders’ Equity Shares Amount Balance at January 1, 2010 $ $ $ ) $ ) $ Net income — Unrealized loss on derivative instruments, net of income taxes of $4.1 million — ) ) Other — ) ) Total comprehensive income Issuance of common stock for exercise of options 19 — 80 — — 80 Stock-based compensation — — — Issuance of common stock under employee stock purchase plan — — — Other — — ) — — ) Balance at September 30, 2010 $ $ $ ) $ ) $ See accompanying Notes to Condensed Consolidated Financial Statements. 5 AirTran Holdings, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1 –Accounting Policies and Business Basis of Presentation Our unaudited Condensed Consolidated Financial Statements include the accounts of AirTran Holdings, Inc. (the Company, AirTran, or Holdings) and our wholly-owned subsidiaries, including our principal subsidiary, AirTran Airways, Inc. (AirTran Airways or Airways) (collectively, we, our, or us). All significant intercompany accounts and transactions have been eliminated in consolidation for all periods presented. In the opinion of management, the accompanying unaudited Condensed Consolidated Financial Statements contain all adjustments, which, except as otherwise disclosed, are of a normal recurring nature, necessary to present fairly the Company’s financial position, results of operations, cash flows and stockholders’ equity for the periods presented. Certain information and footnote disclosures normally included in the annual financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (SEC) for reports on Form 10-Q. These unaudited interim financial statements should be read in conjunction with the audited financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December31, 2009. The preparation of the accompanying unaudited Condensed Consolidated Financial Statements in conformity with U.S. generally accepted accounting principles requires us to make estimates and assumptions that affect the amounts reported in the Condensed Consolidated Financial Statements and accompanying Notes. Actual results may differ from those estimates and such differences may be material to the Condensed Consolidated Financial Statements. We manage our operations on a system-wide basis due to the interdependence of our route structure in the various markets we serve. Most of our revenues are earned in the United States. Because we offer only one service (i.e., air transportation), management has concluded that we only have one segment of business. Business Through AirTran Airways, we offer scheduled airline services, using Boeing B717-200 aircraft (B717) and Boeing B737-700 aircraft (B737), to 69 locations throughout the United States, Mexico, and the Caribbean. Approximately half of our flights originate or terminate at our largest hub in Atlanta, Georgia and we serve a number of markets with non-stop service from our focus cities of Baltimore, Maryland; Milwaukee, Wisconsin; and Orlando, Florida. Air travel in our markets tends to be seasonal, with the highest levels occurring during the winter months to Florida and the summer months to the Northeastern and Western United States. The second quarter tends to be our strongest revenue quarter. Recent Development – Proposed Acquisition of AirTran by Southwest Airlines On September26, 2010, AirTran, Southwest Airlines Co., a Texas corporation (Southwest), and a wholly-owned subsidiary of Southwest entered into an Agreement and Plan of Merger (the Merger Agreement), providing for the acquisition of AirTran by Southwest. The Merger Agreement provides that, upon the terms and subject to the conditions set forth in the Merger Agreement, the Southwest merger subsidiary will be merged with and into AirTran (the Merger), with AirTran continuing as the surviving corporation and as a wholly-owned subsidiary of Southwest. Following the effective time of the Merger, AirTran will merge with and into a wholly-owned limited liability company subsidiary of Southwest. 6 The Merger Agreement contains certain termination rights for both AirTran and Southwest, including if the Merger is not consummated on or before September26, 2011 (subject to extension by mutual agreement of the parties) and if the approval of AirTran’s stockholders is not obtained. The Merger Agreement further provides that, upon termination of the Merger Agreement under specified circumstances, including termination of the Merger Agreement by AirTran as a result of an adverse change in the recommendation of AirTran’s board of directors, AirTran may be required to pay to Southwest a termination fee of $39million. Reclassification Certain 2009 amounts have been reclassified to conform to 2010 presentation. These reclassifications have no material impact on the Condensed Consolidated Statements of Operations, Condensed Consolidated Balance Sheets, Condensed Consolidated Statements of Cash Flows or Condensed Consolidated Statement of Stockholders’ Equity. Fuel Tax Expense Our fuel tax expense for the third quarter 2010 was reduced by $10.1 million due to a claim for a refund of fuel taxes paid between April 2007 and February 2009 and between January 2010 and June 2010. Our fuel tax expense for the nine months ended September 30, 2010 was reduced by $7.5 million due to a claim for a refund of fuel taxes paid between April 2007 and February 2009. Fuel tax expense is a component of aircraft fuel expense. New Accounting Pronouncements In October 2009, the Financial Accounting Standards Board (FASB) issued an Accounting Standards Update (ASU No. 2009-13) pertaining to multiple-deliverable revenue arrangements. The new guidance will affect accounting and reporting for companies that enter into multiple-deliverable revenue arrangements with their customers when those arrangements are within the scope of Accounting Standards Codification (ASC) 605-25 “Revenue Recognition - Multiple-Element Arrangements”. The new guidance will eliminate the residual method of allocation and require that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method. The new guidance will be effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. Early adoption is permitted and the guidance may be applied retrospectively. We are currently evaluating the impact that ASU No. 2009-13 will have on our condensed consolidated financial position, results of operations, and cash flows. In January 2010, the FASB issued ASU 2010-06 “Improving Disclosures about Fair Value Measurements”. ASU 2010-06 requires additional disclosures about fair value measurements including transfers in and out of Levels 1 and 2 and more disaggregation for the different types of financial instruments. This ASU is effective for annual and interim reporting periods beginning after December 15, 2009 for most of the new disclosures and for periods beginning after December 15, 2010 for the new Level 3 disclosures. Comparative disclosures are not required in the first year the disclosures are required. We did not have any significant transfers in or out of Level 1 and Level 2 fair value measurements during the nine months ended September 30, 2010 and 2009. 7 Note 2 – Commitments and Contingencies Aircraft Related Commitments, Financing Arrangements and Transactions We have contractual obligations to purchase 51 additional B737 aircraft from The Boeing Company (Boeing) between 2011 and 2017. In June 2010, we entered into amendments to our aircraft purchase agreements with Boeing to defer delivery dates for nine B737 aircraft originally scheduled for delivery between 2011 and 2014 to delivery dates between 2015 and 2017. Simultaneously, Boeing Capital Corporation (BCC), a wholly-owned subsidiary of Boeing, exercised a previously negotiated contractual right requiring us to lease two used B717 aircraft for a term of 10 years commencing in 2011. The table below summarizes, as of September 30, 2010, all scheduled aircraft fleet additions: B737 Aircraft Purchases B717 Aircraft Leases Total Aircraft Additions Remainder of 2010 — — — 4 2 6 6 — 6 6 — 6 8 — 8 12 — 12 10 — 10 5 — 5 Total 51 2 53 As of September 30, 2010, our aircraft purchase commitments for the remainder of 2010 and for the next five years and thereafter, in aggregate, are (in millions): 2010—$10; 2011—$140; 2012—$270; 2013—$280; 2014—$370; 2015—$510; and thereafter—$580. These amounts include payment commitments, including payment of pre-delivery deposits and buyer-furnished equipment, for aircraft on firm order. Aircraft purchase commitments include the forecasted impact of contractual price escalations. Our intention is to finance the aircraft on order through either debt financing, lease financing, or a mix thereof. We have debt financing commitments from two lenders to finance a significant portion of the purchase price of two B737 aircraft scheduled for delivery to us in 2011 and two other B737 aircraft from those to be delivered in 2011 or 2012. AirTran has no current arrangements for the financing of B737s other than as described in the immediately preceding sentence. In addition, BCC has the right to require us to lease up to three additional used B717s for up to 10 years provided that to the extent BCC shall so require, we have the right to cancel a like number of B737 aircraft from our B737 order book with Boeing. There are multiple variables including capital market conditions, asset valuations, and our own operating performance that could affect the availability of satisfactory financing for our future B737 aircraft deliveries.While there was limited availability of satisfactory aircraft financing in early 2009, it is our view that the aircraft financing market has improved. While we cannot provide assurance that sufficient financing will be available, we expect to be able to obtain acceptable financing for future deliveries. Our view is based upon our discussions with prospective lenders and lessors, the consummation of aircraft financing transactions by other airlines, our own operating performance, and our recent ability to refinance B737 aircraft. 8 Our B737 contract with Boeing requires us to make pre-delivery deposits to Boeing. Although we typically have financed a significant portion of our pre-delivery deposit requirements with debt from banks or other financial institutions, we currently have no such financing in place for future deliveries. In recent years, we have rescheduled new aircraft deliveries to moderate our rate of growth and accordingly, we have stretched out our aircraft purchase obligations through 2017. We currently believe that our cash resources will be sufficient to satisfy our pre-delivery deposit obligations. Should our existing cash resources be insufficient, we may seek to: obtain additional debt financing or equity capital; further revise our aircraft delivery schedule; and/or amend the terms of our aircraft purchase agreement, including those provisions relating to pre-delivery deposits. Credit Card Processing Arrangements We have agreements with organizations that process credit card transactions arising from purchases of air travel by customers of Airways. Each of our agreements with our credit card processorsallows, under specified conditions, the processor to retain cash related to future travel that such processor otherwise would remit to us (i.e., a holdback). Holdbacks are classified as restricted cash on our consolidated balance sheets. Our exposure to credit card holdbacks consists of advanced ticket sales that customers purchase with credit cards. Once the customer travels, any related holdback is remitted to us. Each agreement with our two largest credit card processors provides that a processor may holdback amounts that would otherwise be remitted to us in the event that a processor reasonably determines that there has been a material adverse occurrence or certain other events occur. Our agreement with our largest credit card processor also provides that the processor may holdback amounts that would otherwise be remitted to us in the event that our aggregate unrestricted cash and investments (as defined) falls below agreed upon levels. Should the processor be entitled in the future to withhold amounts that would otherwise be remitted to us, we retain the contractual right to eliminate or reduce the amounts withheld by providing the processor with letters of credit. As of September 30, 2010, a $50 million letter of credit had been issued under our letter of credit facility for the benefit of our largest credit card processor. Drawings on the letter of credit may be made by the processor only if we do not satisfy our obligations to reimburse the processor for chargebacks. As of September 30, 2010, we had advance ticket sales of $331.3 million related to all credit card sales, we were in compliance with our credit card processing agreements, and our two largest processors were holding back no cash remittances from us. Our maximum potential exposure to cash holdbacks by our two largest credit card processors, based upon advance ticket sales as of September 30, 2010, was $262.6 million (after considering the $50 million letter of credit issued in favor of our largest credit card processor). Even had there been no letter of credit issued for the benefit of our largest credit card processor, as of September 30, 2010, neither of our two largest credit card processors would have been entitled to holdback any cash remittances from us. Taxes We remit a variety of taxes and fees to various governmental authorities, including income taxes, transportation fees and taxes collected from our customers, property taxes, sales and use taxes, payroll taxes, and fuel taxes. The taxes and fees remitted by us are subject to review and audit by the applicable governmental authorities which could result in liability for additional assessments. Contingencies for taxes, which are not based on income, are accounted for in accordance with the ASC Contingencies Topic. Uncertain income tax positions taken on income tax returns are accounted for in accordance with the ASC Income Taxes Topic. Although management believes that the positions taken on previously filed tax returns are reasonable, we nevertheless have recorded accrued liabilities in recognition that various taxing authorities may challenge certain of the positions we have taken, which may also potentially result in additional liabilities for taxes and interest in excess of accrued liabilities. These accrued liabilities are reviewed periodically and are adjusted as events occur that affect the estimates, such as the availability of new information, the lapsing of applicable statutes of limitations, the conclusion of tax audits, the measurement of additional estimated liability based on current calculations, the identification of new tax contingencies, or the rendering of relevant court decisions. 9 Litigation As of October 25, 2010,seven purported class action lawsuits have been filed on behalf of individual shareholders and similarly situated AirTran stockholders in state court in Nevada (three cases) and in state court in Florida (four cases) against each member of the AirTran board of directors, Southwest and Merger Sub (the “Merger Litigation Cases”), and certain officers of the Company. Each of the Merger Litigation Cases alleges substantially the same claims including that the consideration to be received by our stockholders in the merger is unfair and inadequate and that those AirTran officers and directors named as defendants (the “individual AirTran defendants”) violated their fiduciary duties by approving the merger agreement through an unfair and flawed process and by approving certain deal protection mechanisms contained in the merger agreement and that AirTran, Southwest and Merger Sub aided and abetted the individual AirTran defendants in the breach of their fiduciary duties to AirTran’s stockholders. The Merger Litigation Cases generally seek injunctive relief: (i) enjoining the defendants from consummating the merger unless AirTran adopts and implements a procedure or process to obtain the highest possible price for AirTran’s stockholders and discloses all material information to AirTran’s stockholders, (ii) directing the individual AirTran defendants to exercise their fiduciary duties to obtain a transaction that is in the best interests of AirTran’s stockholders, (iii) rescinding, to the extent already implemented, the merger agreement, including the deal protection devices that may preclude premium competing bids for AirTran, (iv) awarding plaintiff’s costs and disbursements of the action, including reasonable attorneys’ and experts’ fees, and (v) granting such other and further equitable relief as the court may deem just and proper.Each of the Merger Litigation Casesis in a preliminary stage. AirTran and the individual AirTran defendants named in theMerger Litigation Cases believe that the lawsuitsare without merit and intend to defendthem vigorously. A complaint alleging violations of federal antitrust laws and seeking certification as a class action was filed against Delta Air Lines, Inc. (Delta) and AirTran in the United States District Court for the Northern District of Georgia in Atlanta on May 22, 2009. The complaint alleges, among other things, that AirTran conspired with Delta in imposing $15-per-bag fees for the first item of checked luggage. The initial complaint sought treble damages on behalf of a putative class of persons or entities in the United States who directly paid Delta and/or AirTran such fees on domestic flights beginning December 5, 2008. Subsequent to the filing of the May 2009 complaint, various other nearly identical complaints also seeking certification as class actions were filed in federal district courts in Atlanta, Georgia; Orlando, Florida; Las Vegas, Nevada; and Oakland, California. All of the caseswere consolidated before a single judge in Atlanta. An amended complaint filed in February 2010 in the consolidated action broadened the allegations to add claims that Delta and AirTran also cut capacity on competitive routes andraisedprices. The amended complaint seeks injunctive relief against a broad range of alleged anticompetitive activities and attorneys fees.On August 2, 2010, the Court dismissed that portion of the plaintiffs’ claims of a continuing conspiracy such that AirTran had violated Section 2 of the Sherman Act; the Court let stand the claims of a conspiracy with respect to the imposition of a first bag fee. AirTran denies all allegations of wrongdoing, including those in the amended complaint, and intends to defend vigorously any and all such allegations. In addition to the above litigation, AirTran is a party toother claims, and litigation incidental to its business, for which it is not currently possible to determine the ultimate liability, if any. While the outcome of such claims and litigation is subject to uncertainty,based on an evaluation of information currently available and consultation with legal counsel, management believes that resolution of such claims, and litigation is not likely to have a material effect on the financial position, cash flows, or results of operations of the Company. The Company expenses legal costs as they are incurred. 10 Restricted Cash and Letters of Credit Restricted cash consists primarily of amounts escrowed related to aircraft leases, letters of credit for airports and insurance, credit card holdbacks for advance ticket sales, derivative financial instruments, and cash escrowed for future interest payments. As of September 30, 2010, $17.0 million of restricted cash relates to outstanding letters of credit, primarily for airport facilities and insurance. We provide counterparties to our derivative financial instrument arrangements with collateral when the fair value of our obligation exceeds specified amounts. The collateral is classified as restricted cash if the funds are held in our name. The collateral is classified as deposits held by counterparty to derivative financial instruments if the funds are held by the counterparty. We have a letter of credit facility which provides for a financial institution to issue letters of credit for the benefit of our credit card processors. The letter of credit facility is supported by a variety of assets. As of September 30, 2010, no amount was drawn against the $50 million letter of credit. Note 3 – Financial Instruments The estimated fair value of financial instruments, excluding debt, approximates their financial statement carrying amount. Financial instruments that potentially subject us to significant concentrations of credit risk consist principally of cash and cash equivalents, restricted cash, short-term investments, accounts receivable, and derivative financial instruments (including deposits held by counterparties). We maintain cash and cash equivalents and short-term investments in what we believe are high-credit-quality financial institutions or in what we believe are in short-duration, high-quality debt securities. Investments are stated at fair value. We periodically evaluate the relative credit standing of those financial institutions that are considered in our investment strategy. We use specific identification of securities for determining gains and losses. All of our investments are available for sale securities. As of September 30, 2010, we had no short-term investments. The majority of our receivables result from the sale of tickets to individuals, mostly through the use of major credit cards. These receivables are generally settled shortly after sale subject to any applicable holdbacks. We enter into various derivative financial instruments with financial institutions to seek to reduce the variability of the ultimate cash flows associated with fluctuations in jet fuel prices. From time to time, we enter into fuel-related swap and option derivative financial arrangements. We do not hold or issue derivative financial instruments for trading purposes. Under jet fuel swap arrangements, we pay a fixed rate per gallon and receive the monthly average price of Gulf Coast jet fuel. The fuel-related option arrangements may include collars, purchased call options, and sold call options. Depending on market conditions at the time a derivative contract is entered into, we generally use jet fuel, heating oil, or crude oil as the underlying commodity. Additionally, from time to time, we enter into refinery-margin swap agreements pursuant to which we pay a fixed rate per gallon and receive the monthly average price of jet fuel refinery costs. As of September 30, 2010, we had entered into fuel-related option agreements which pertain to 53million gallons or 58 percent of our projected October through December 2010 fuel requirements, 185million gallons or 48 percent of our projected 2011 fuel requirements, and 20million gallons or 5 percent of our projected 2012 fuel requirements. As of September 30, 2010, we had no swap agreements or refinery-margin swap agreements. 11 Realized and unrealized gains and losses on derivatives that are not designated as hedges for financial accounting purposes or that do not qualify for hedge accounting are recognized in Other (Income) Expense. In order to simplify the financial reporting for fuel-related derivatives, effective January 1, 2009, we ceased designating new fuel-related derivative financial instruments as accounting hedges. As of January 1, 2010, all of our fuel-related derivative financial instruments accounted for as hedges have expired and no additional amounts remain in Other Comprehensive Income (Loss) (“OCI”). For our fuel-related derivative financial instruments entered into prior to January 1, 2009, a substantial portion did not qualify to be accounted for as hedges. Consequently, a majority of the gains and losses on such fuel-related derivative financial instruments were classified as Other (Income) Expense based on changes in estimated fair value. Realized gains and losses on other fuel-related derivative financial instruments, previously designated as hedges for financial accounting purposes, were classified as a component of fuel expense. We have interest-rate swap agreements that effectively convert a portion of our floating-rate debt to a fixed-rate basis for the remaining life of the debt, thus reducing the impact of interest rate changes on future interest expense and cash flows. Under these agreements, which expire between 2016 and 2020, we pay fixed rates between 4.34 percent and6.435 percent and receive either three-month or six-month USD London Interbank Offered Rate (LIBOR) on the notional values. During the nine months ended September 30, 2010, we entered into three interest-rate swap arrangements pertaining to $65.0 million notional amount of outstanding debt. The notional amount of outstanding debt related to interest-rate swaps as of September 30, 2010 was $487.5million. The primary objective for our use of interest-rate swaps is to reduce the impact of the volatility of interest rates on our operating results. These interest-rate swap arrangements are accounted for as cash flow hedges. The ineffective portion of the change in fair value of each derivative is recognized in Other (Income) Expense, and the effective portion of the change in fair value is recorded as a component of OCI. The effective portion is reclassified to interest expense during the period in which the hedged transaction affects earnings. The differences to be paid or received under the swap agreements are reflected as an adjustment to interest expense. 12 The following table summarizes the fair value of our derivative financial instruments (in thousands): Derivative Assets Derivative Liabilities Balance Sheet Location September 30, December 31, September 30, December 31, Derivatives designated as hedging instruments Interest-rate contracts Current $ - $ - $ $ (13,902) Interest-rate contracts Noncurrent - Jet fuel swaps and options Current - - Total - (21,806) Derivatives not designated as hedging instruments Crude swaps and options Current - Crude swaps and options Noncurrent 8,462 - - - Heating oil options Current - Heating oil options Noncurrent - - - Other Current - - Total Total derivatives $ (22,699) Fair value includes any premiums paid or received, unrealized gains and losses, and any amounts receivable or payable from or to counterparties. Fair value does not include collateral provided to counterparties. Liability and asset amounts with one counterparty are netted against each other for financial reporting purposes for derivative contracts entered into as one trade and for derivatives entered into for the purpose of effectively settling open positions. 13 The following tables summarizes the effects of derivative financial instruments on the Statements of Operations and on Other Comprehensive Income (in thousands): For the Three Months EndedSeptember 30, Effective Portion of Hedges Ineffective Portion of Hedges (Gain) loss reclassified from OCI into income (Gain) loss recognized in OCI (Gain) loss recognized in Other (Income) Expense Location Derivatives designated as hedging instruments Interest-ratecontracts Interest expense $ $
